Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Initial Examination
Applicant's submission filed on 09/29/20, including preliminary amendments filed on 09/29/20 has been entered.
Claims 9-23 are pending.
Claims 1-8 have been canceled.
Claims 9-23 have been added.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10826809. Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to overcoming the above Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9-10, 12-15 and 17-18, 20-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rauscher (US 20070274227 A1).

Regarding claims 9 and 17, Rauscher discloses a method for measuring one or more performance parameter relating to a test path of a network (Latency/Delay times [fig. 4, par. 0020]), said test path comprising an originator [fig. 2 no. 110, fig. 5 no. 510] and multiple reflectors [fig. 2 no. 120-160] comprising:
generating by the originator a test protocol data unit (Packets are PDUs in L3 [fig. 3-4, par. 0020, 03, fig. 5 no. 510]);
assigning a unique flow identifier uniquely identifying each reflector in the test path (The packet specifies the route to be traversed, including each reflector’s address (i.e., unique flow ID uniquely ID’ing each reflector) [fig. 3-4 no. 330, par. 0020-21, fig. 3-4 no. 320, 325]);
collecting measurements of said performance parameters at each of said multiple reflectors (Each reflector puts its timestamp into the PDU (i.e., measurement of performance parameter) [fig. 3-4, par. 0020]);
inserting said collected measurements and a timestamp in said test protocol data unit associated with said unique flow identifier corresponding to the reflector in which that measurement was collected (Each reflector puts its timestamp into the packet (i.e., measurement of performance parameter) [fig. 3-4, par. 0020]);
relaying by each reflector said test protocol data unit to a subsequent reflector along said test path until a last reflector in the test path is reached (The packet is transmitted across reflectors [fig. 2, par. 0020]);
wherein the last reflector in the test path sends the test protocol data unit to the originator for processing [fig. 2 no. 160 to 110].

Regarding claims 10 and 18, Rauscher discloses everything claimed, as applied above.
Rauscher further discloses:
in which said performance parameters include delay [par. 0006].

Regarding claims 12 and 20, Rauscher discloses everything claimed, as applied above.
Rauscher further discloses:
in which each of said reflectors is configured with the addressing information of the next reflector in said test path, and said addressing information is used to relay the test protocol data unit to said next reflector (The latency analysis packet does not specify the actual route (i.e., each reflector determines which reflector to send the packet to (i.e., addressing info of next reflector)), but each node determines the next node [par. 0021]).

Regarding claims 13 and 21, Rauscher discloses everything claimed, as applied above.
Rauscher further discloses:
in which said one of said multiple reflectors retrieves a reverse address from said test protocol data unit and inserts a reverse address for said subsequent reflector along said test path, said one of said multiple reflectors utilizing said reverse address to return said test protocol data unit in the reverse direction along said test path [fig. 3-4, fig. 2 no. 150 back to 110].

Regarding claims 14 and 22, Rauscher discloses everything claimed, as applied above.
Rauscher further discloses:
in which said performance parameters are stored in a test data protocol unit that stores at least three timestamp values, and if said test data protocol unit does not store at least three timestamp values, said test data protocol unit is expanded to store at least three timestamp values (N represents an arbitrary whole number (e.g., 3), where the packet is of variable length so an arbitrary number of nodes may be visited (i.e., can be expanded to accommodate any number of nodes, including 3 or more) [fig. 4, par. 0019-21]).

Regarding claims 15 and 23, Rauscher discloses everything claimed, as applied above.
Rauscher further discloses:
in which said originator pre-fills said test data protocol unit with each reflector's addressing information [fig. 3-4 no. 330] corresponding to the unique flow identifier [fig. 3-4 no. 330] and said addressing information is used to relay the test data protocol unit to the next reflector (The originator determines the route [fig. 2-4, par. 0020]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rauscher as applied to claims 9 and 17 respectively, and further in view of Krzanowski (US 20120063345 A1).

Regarding claims 11 and 19, Rauscher discloses everything claimed, as applied above.
Although Rauscher discloses in which said analyzing … in both the downstream and upstream directions, as discussed above, Rauscher does not explicitly disclose comprises computing a total two-way delay measurement of said test data protocol unit's transit along said test path from said originator to the last reflector, and back from the last reflector to said originator, based on said timestamps 
In the same field of endeavor, Krzanowski discloses:
comprises computing a total two-way delay measurement of said test data protocol unit's transit along said test path from said originator to the last reflector, and back from the last reflector to said originator, based on said timestamps inserted in the test protocol data unit [par. 0012, fig. 3-4].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rauscher with Krzanowski. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of determining network performance metrics [Krzanowski par. 0012].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mohan (US 20090168783 A1) and Damm (US 20060285501 A1) disclose two-way delay measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419